Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered July 30, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
The complainant testified that in the course of stealing her automobile, the defendant threw her to the ground, causing her to suffer a cut on her right foot, a bruise to her left knee and injuries to her back and right side. She received medical treatment for these injuries, which caused her to miss one day of work. The pain in her knee worsened the day following the attack, and for approximately one week she kept her left leg propped up in an effort to alleviate this pain. A responding police officer noticed blood and abrasions on her swollen ankle. At the time of trial, there remained two dark, reddish spots on her injured ankle. Under the circumstances, we find that the People established the requisite physical injury necessary to support a conviction of robbery in the second degree. Therefore, that crime was properly submitted to the jury which, with the benefit of proper instructions from the trial court, resolved the question against the defendant (see, People v Fields, 118 AD2d 725, lv denied 68 NY2d 667; People v Chesebro, 94 AD2d 897; cf., People v Jones, 118 AD2d 658). Moreover, upon the exercise of our factual review power, we *464are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Niehoff, J. P., Weinstein, Eiber and Harwood, JJ., concur.